Thompson and Eberly, JJ.,
dissenting.
While we join in the conclusions reached by Shepherd, District Judge, in his dissent, it might be well to further suggest that this court should take judicial notice that the Missouri Pacific Railroad (involved herein) is one engaged in interstate commerce, and hence the federal laws, as well as those of our state, must have consideration and be permitted to function in determining the question of illegal discrimination. Such federal laws have been construed in the following cases: United States v. Vacuum Oil Co., 153 Fed. 598; Hocking Valley R. Co. v. United States, 210 Fed. 735; Spencer Kellogg & Sons v. United States, 20 Fed. (2d) 459; Armour Packing Co. v. United States, 207 U. S. 590; United States v. P. Koenig Coal Co., 270 U. S. 512.
Thus considered, it necessarily follows that syllabus No. 2 of the majority opinion is erroneous, as is the affirmance of the trial court’s judgment.